cc: Chief Judge, Eighth Judicial District Court
                               Kerry Louise Earley, District Judge
                               Craig T. Wormley
                               Law Offices of Martin Hart, LLC
                               Attorney General/Carson City
                               Clark County District Attorney
                               Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                             2
(0) 1947A    `, 11TOT°'